73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dee Deidre FARMER;  William Cherry, Plaintiffs--Appellants,v.Terry PENNINGTON, Lieutenant;  Robert Fox, Unit Manager;  J.Robinson, Correctional Counselor;  Jerry Gaughan,Disciplinary Hearing Officer,Defendants--Appellees.
No. 95-7362.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1995Decided Jan. 5, 1996.

Dee Deidre Farmer, William Cherry, Appellants Pro Se.
Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their Bivens* complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Farmer v. Pennington, No. CA-95-440-5-CT-H (E.D.N.C. Aug. 14, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)